     Case 2:19-cv-00429-JAD-BNW Document 32 Filed 11/15/19 Page 1 of 4



 1    Kristen T. Gallagher, Esq. (NSBN 9561)
      Amanda M. Perach, Esq. (NSBN 12399)
 2    McDONALD CARANO LLP
      2300 West Sahara Avenue, Suite 1200
 3    Las Vegas, Nevada 89102
      Telephone: (702) 873-4100
 4    kgallagher@mcdonaldcarano.com
      aperach@mcdonaldcarano.com
 5
      Attorneys for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                           DISTRICT OF NEVADA
 8
                                                         Case No: 2:19-cv-00429-JAD-BNW
 9   CHRISTOPHER BASILE,

10                        Plaintiff,                     STIPULATION AND ORDER TO
11   vs.                                                 EXTEND DISCOVERY DEADLINES

12   KIRSTEN NOVAK,                                      (SECOND REQUEST)

13                        Defendant.

14

15          Pursuant to Local Rules 6-1 and 26-4, Plaintiff Christopher Basile (“Basile”) and defendant

16    Kirsten Novak (“Novak” and with Basile, the “Parties”), through their respective undersigned

17    counsel, hereby stipulate and agree to extend the current schedule for discovery deadlines by 90

18    days. Good cause exists in this instance because certain discovery has been delayed due to the

19    unavailability of the parties, difficulty in serving certain parties and because several non-parties

20    have raised concerns over their production of documents and testimony.

21           The Court initially entered a Discovery Plan and Scheduling Order on May 23, 2019 (ECF

22    No. 18) (the “Scheduling Order”). This stipulation will be received by the Court “no later than

23    twenty-one (21) days before the expiration of the subject deadline,” as is required by LR 26-4.

24           Pursuant to LR 6-1 and 26-4, and good cause appearing therefor, the Parties hereby make

25    the following required statements:

26           A.      Specific Discovery Completed. The following discovery has been completed:

27           On May 30, 2019, Basile made his initial disclosures pursuant to Federal Rule of Civil

28    Procedure 26(a). On July 11, 2019, Novak made her initial disclosures pursuant to Federal Rule
     Case 2:19-cv-00429-JAD-BNW Document 32 Filed 11/15/19 Page 2 of 4



 1    of Civil Procedure 26(a). On July 22, 2019, Basile served his Requests for Production of

 2    Documents on Novak. On the same date, Basile served a subpoena to produce documents on

 3    Verizon Wireless (the “Verizon Subpoena”). On July 30, 2019, Basile received a response to the

 4    Verizon Subpoena stating that no records would be produced due to certain protections afforded

 5    to subscribers in California under California law. On July 22, 2019, Basile served requests for

 6    production of documents. On or around September 9, 2019, Novak provided responses to such

 7    requests which have since been supplemented. On August 19, 2019, Novak served requests for

 8    production of documents and interrogatories. On October 7, 2019, Basile provided responses to

 9    such requests which have since been supplemented. The deposition of Novak was taken on

10    September 20, 2019 and the deposition of Basile was taken on October 28, 2019.

11           B.      Discovery Remaining. The parties anticipate that they will collectively take at least

12    fifteen depositions. Counsel anticipates that they will work cooperatively in setting firm dates,

13    times and locations to complete these depositions. Although the parties have been working in

14    good faith to proceed forward with discovery, given conflicting schedules and the inability to

15    serve and locate certain non-parties, and the location of certain depositions, it has been difficult

16    to schedule depositions and it is, therefore, necessary that all discovery be continued to allow for

17    coordination of these schedules and to locate non-parties. In addition, due to the concerns raised

18    by counsel for Novak’s divorce attorneys regarding the subpoenas issued to them, Basile has been

19    forced to delay certain other discovery which would have relied on the records located. Basile

20    anticipates issuing interrogatories and requests for admission to Novak and may issue additional

21    document subpoenas to third parties depending on the results of certain other depositions. Based

22    on the foregoing, the parties respectfully request that the remaining discovery deadlines be

23    amended accordingly.

24           C.      Why Discovery Was Not Completed. As noted above, due to the inability to locate

25    certain non-parties, depositions could not be scheduled within sufficient time prior to the

26    discovery deadline. In addition, because of Novak’s divorce attorneys’ concerns relating to

27    Basile’s subpoenas, certain discovery has been delayed to allow such non-parties to investigate

28


                                                  Page 2 of 4
     Case 2:19-cv-00429-JAD-BNW Document 32 Filed 11/15/19 Page 3 of 4



 1    these issues. Accordingly, due to these delays, additional time is necessary for the parties to

 2    complete their discovery.

 3           D.      Proposed Discovery Schedule.            The parties propose the following amended

 4    discovery plan and scheduling order:

 5                   1.      Fact Discovery: The parties propose that the deadline for discovery be

 6    extended from December 18, 2019 to March 18, 2020.

 7                   2.      Dispositive Motion Deadline: The parties propose that the deadline for

 8    dispositive motions be extended from January 17, 2020 to April 17, 2020.

 9                   3.      Pre-Trial Order: The parties propose that the deadline to submit a Joint Pre-

10    Trial Order be extended from February 14, 2020 to May 14, 2020. In the event dispositive motions

11    are filed, the date for filing the Joint Pre-Trial Order and the accompanying Fed. R. Civ. P. 26(a)(3)

12    pretrial disclosures and objections shall be suspended until thirty (30) days after the decision on

13    the dispositive motion or upon further Order by the Court extending the time period in which to

14    file the Joint Pre-Trial Order. The disclosures required by Fed. R. Civ. P. 26(a)(3), and any

15    objections thereto, shall be included in the pretrial order.

16           E.      Currently there is no trial date set.

17           F.      There has been one previous stipulation by the parties for extension of discovery

18    deadlines in this matter.

19

20

21

22

23

24

25

26

27

28


                                                   Page 3 of 4
     Case 2:19-cv-00429-JAD-BNW Document 32 Filed 11/15/19 Page 4 of 4



 1            The requested extension is sought in the interest of justice and not for the purpose of delay.

 2    None of the parties will be prejudiced by the requested extension.

 3             IT IS SO STIPULATED.

 4            DATED this 15th day of November, 2019.

 5       DAVID J. WINTERTON &                                    McDONALD CARANO LLP
         ASSOCIATES, LTD
 6

 7   By: /s/ David J. Winterton                              By: /s/ Amanda M. Perach
        David J. Winterton, Esq. (NSBN 4142)                     Kristen Gallagher, Esq. (NSBN 9561)
 8      7881 W. Charleston Blvd., Suite 220                      Amanda Perach, Esq. (NSBN 12399)
        Las Vegas, Nevada 89117                                  2300 West Sahara Avenue, Suite 1200
 9      david@davidwinterton.com                                 Las Vegas, Nevada 89102
                                                                 kgallagher@mcdonaldcarano.com
10       Attorneys for Defendant                                 aperach@mcdonaldcarano.com

11                                                                Attorneys for Plaintiff

12

13                                                   IT IS SO ORDERED:

14

15                                                   UNITED STATES MAGISTRATE JUDGE
16                                                   DATED: 11/18/2019
17

18

19    4831-4346-5376, v. 1


20

21

22

23

24

25

26

27

28


                                                   Page 4 of 4
